VAUGHN J. RUDNICK, Circuit Judge.
CERTIFICATION OF ISSUE OF GENERAL PUBLIC IMPORTANCE TO THE DISTRICT COURT OF APPEAL
I, VAUGHN J. RUDNICK, Circuit Judge of the Fifteenth Judicial Circuit in and for Palm Beach County and the presiding trial judge in this case, do hereby certify that resolution of the following question of law by the Fourth District Court of Appeal of Florida, raised in PALM BEACH NEWSPAPER, INC.’s petition for writ of certiorari, is of general public importance and would materially advance the ultimate termination of this litigation:
WHAT IS THE LEVEL OF FAULT AND EVIDENTIARY CRITERIA WHICH MUST BE PRESENTED BY THE PLAINTIFF IN A DEFAMATION CASE WHERE THE PLAINTIFF IS NEITHER A PUBLIC OFFICIAL NOR A PUBLIC FIGURE BUT WHERE THE ARTICLE IN QUESTION IS OF GENERAL PUBLIC INTEREST?
This issue has not been directly resolved by any Florida appellate court since the United States Supreme Court announced in Gertz v. Robert Welch, Inc., 418 U.S. 323 (1974), that each state may determine its own standard of liability in such cases, as long as it does not impose liability without fault.
Without any direction from the appellate court, the trial court is severely hampered in its attempt to dispose of motions, to answer evidentiary questions, and to construct proper instructions for the jury. Under these circumstances, the trial of a libel case, which obviously deals with important issues of free speech and personal reputation, cannot be properly conducted.
Immediate resolution of this question will allow tranquility and certainty to prevail in this otherwise unchartered and unclear area of the law.